Exhibit 99.1 NR 16-12 GOLD RESERVE PROVIDES UPDATE ON DISCUSSIONS WITH VENEZUELAN GOVERNMENT SPOKANE, WASHINGTON, August 1, 2016 Gold Reserve Inc. (TSX.V: GRZ) (OTCQB: GDRZF) (the “Company” or “Gold Reserve”) is hereby providing an update on the previously announced settlement and mixed company (joint venture) agreements covered under the Memorandum of Understanding with the Bolivarian Republic of Venezuela. Gold Reserve hopes to be in a position to announce the execution of all of the agreements in the near term and will provide further updates as and when circumstances warrant. Due to the potential for uneven disclosure, the stock will remain halted until this has occurred so that there is no uneven or premature disclosure of the details to the marketplace. Gold Reserve also wishes to thank its shareholders for their patience. Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov, and www.sedar.com. Gold Reserve Inc. Contact A.
